Exhibit 99.1 CONSENT OF CASSEL SALPETER & CO., LLC The Board of Directors of Gilman Ciocia, Inc. 11 Raymond Avenue Poughkeepsie, New York 12603 RE: Joint Proxy Statement/Prospectus of Gilman Ciocia, Inc. (“Gilman”) and National Holdings Corporation (“National”) which forms part of the Registration Statement on Form S-4 of National (the “Registration Statement”). Members of the Board: We hereby consent to the inclusion of our opinion letter, dated June 19, 2013, to the Board of Directors of Gilman as Annex C to the Joint Proxy Statement/Prospectus included in the Registration Statement filed with the Securities and Exchange Commission today and the references to our firm and our opinion in such Registration Statement under the headings “ SUMMARY—Opinion of Gilman’s Financial Advisor,
